This is a scire facias against the defendant, who became surety, as it is said, on an appeal bond for M'Night, the defendant in the court below, and the person who appealed to the Circuit Court. Upon demurrer, one question is, whether the scire facias
is proper, or the plaintiff below ought to have had judgment on motion. Another is, whether the scire facias ought to set forth so much of the appeal bond as to show that the defendant in the scirefacias was liable as surety in the appeal bond. This scirefacias states that it appears he was. The defendant makes a queer objection; he says you ought to have had judgment entered against me without a citation; and now that you have cited me and given me fair notice and opportunity to make my defence. I will say you ought to have taken judgment without giving me any notice. The scire facias
lies, although no *Page 174 
motion be ever made. The appeal bond is made a part of the record, and upon every debt due by record a scire facias will lie. But the bond ought to be set out, or at least so much of it as will show to the Court the liability of the defendant; otherwise the Court can not know whether he is bound or not.
Judgment sustained.